DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-55 are allowed.

As per claim 1, the prior art Kulesz (US 2006/0187017) discloses a system (see Abstract: system) comprising:
a molecule detector adapted to generate information representative of a presence of one or more target molecules based on one or more samples of an environment (see Abstract and paragraphs 0044 and 0050: sensor for detecting the presence of a substances based on samples, such as gas/air/liquid/solid);
a positioning system configured to generate location information representative of one or more locations (see paragraph 0062 and 0065: global positioning system, GPS generates location information for the detectors); and
a processor communicatively coupled to the molecule detector (see Fig. 3 and paragraphs 0048-0051: controller connected to the sensors), wherein each of the one or more locations corresponding to a location where a sample of the one or more samples of the environment was obtained (see paragraphs 0049-0051 and 0100: predicts a plume from the measured concentration values at initial location, i.e. location corresponds to where the sample was obtained), wherein the processor:

determines, based on the information representative of the presence of one or more molecules and the location information, a reverse gas stack model for the one or more target molecules, wherein the reverse gas stack model represents an  atmospheric, dispersion of a plume corresponding to the one or more target molecules, wherein the reverse gas stack model is determined without using characteristics associated with a source or effluent for the one or more target molecules as independent variables, and wherein the characteristics associated with the source or effluent comprises one or more of location of the source or effluent, elevation of the source or effluent, and emission rate of the source or effluent (see paragraphs 0049-0051 and 0100: predicts a plume from the measured concentration values at initial location, plume dispersion is predicted using location and concentration information, and does not rely upon characteristics associated with the source or effluent comprises one or more of location of the source or effluent, elevation of the source or effluent, and emission rate of the source or effluent, meets the limitations of the claimed reverse gas stack model as it a model of a dispersion of a plume according to the limitations of the claim). 

Steele (US 2016/0146696) discloses wherein each of the one or more locations, generated by the positioning system, correspond to a location where a sample of the one or more samples of the environment was obtained (see Figs 4 and 8 and paragraphs 0035, 0037, 0041, 0045, and 0063: position measurement (GPS) device, 
wherein the processor is communicatively coupled to the positioning system and wherein the controller is configured to receive location information (see Fig. 1 and paragraphs 0035 and 0037: computer/processor 18c in communication with trace gas measurement device and GPS device, computer system collects data from the recited devices). 

Rella (US 2014/0032129) discloses wherein the dispersion of the plume is a Gaussian dispersion (see paragraphs 0019 and 0063-0064: Gaussian distribution/dispersion of a plume); and 
wherein the method/system predicts a location for the source or effluent for the one or more target molecules based on the reverse gas stack model (see Abstract and claims 1 and 3). 

Leplay (US 2011/0063116) discloses using forward models that use location and source strength as an input to when creating dispersion models of a gas plume (see paragraphs 0104-0105). 

However the prior art fails to disclose determines, based on the information representative of the presence of one or more molecules and the location information, a dynamic reverse gas stack model for the one or more target molecules by back-calculating a dispersion of the one or more target molecules from the one or more 
predicts the location for the source or effluent for the one or more target molecules based on the reverse gas stack model.

Independent claims 10, 20, and 34 are allowable for the same reason as allowable independent claim 1.  

Dependent claims 2-9, 11-19, 21-33, and 35-55 are allowable due to their dependency upon allowable independent claim 1, 10, 20, or 34. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J DALBO whose telephone number is (571)270-3727. The examiner can normally be reached M-F 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571) 272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J DALBO/Primary Examiner, Art Unit 2865